Caton, C. J. This was an action on a replevin bond. Condition, that the plaintiff in the action of replevin should return the property, if he should be so ordered by the court. He was ordered to return the property as was contemplated by the condition of the bond. In this state of the case, the plaintiff offered to prove that the property had not been returned according to the exigency of the bond, and the court refused to allow it. In this the court erred. The judgment must be reversed and the cause remanded. Judgment reversed.